UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4891


UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,

          v.

HAROLD A. HABECK, II,

                 Defendant-Appellant.



Appeal from the United States District Court for the Eastern
District of Virgnia, at Richmond. John A. Gibney, Jr., District
Judge. (3:12-cr-00075-JAG-1)


Submitted:     June 5, 2013                 Decided:   June 24, 2013


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Alexandria,
Virginia; Nia A. Vidal, Assistant Federal Public Defender,
Patrick L. Bryant, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant.      Neil H. MacBride, United
States Attorney, Alexandria, Virginia;       Michael A. Jagels,
Special Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harold A. Habeck, II, appeals from his conviction by a jury

for possessing a firearm in furtherance of a drug trafficking

crime   under   18   U.S.C.   §    924(c).        Habeck    asserts   that   the

evidence at trial was insufficient to support the jury’s verdict

and that the district court erred in its instruction regarding

the “in furtherance” element of the crime.                For the reasons that

follow, we affirm.



                                         I.

      Habeck was a resident of Richmond, Virginia, who conducted

an extensive marijuana growing operation out of his home.                  After

a month-long investigation and the arrest of one of Habeck’s

customers, who was seen exiting Habeck’s house and who admitted

to   purchasing   marijuana       from   him,    police    obtained   a   search

warrant for his house.

      Upon entering, police discovered that Habeck had screwed

shut all of the windows and all of the doors except the one

through which they had entered.               Habeck was subsequently given

Miranda warnings and interviewed.             He informed the officers that

he was growing “top-end weed” for sale, J.A. 57, and identified

the locations of three firearms in the house.                He also admitted

that he had screwed the doors and windows closed because he was

“paranoid that somebody may try to rob” him.               J.A. 56.


                                         2
     Police then conducted a search of Habeck’s house.                                    They

discovered 397 marijuana plants, along with fertilizer, watering

tools,     power    converters,          lights,       an      elaborate         ventilation

system,    and     other    accessories         related      to    growing       high-grade

marijuana.       Habeck’s product was high-grade in that it sold for

between 10 and 20 times more than ordinary marijuana.

     In addition to the drug paraphernalia, investigators also

found     the      three      firearms          Habeck       had      identified:          one

semiautomatic       handgun,    one      revolver,          and    one     shotgun.        The

handgun was hidden behind a television set in the lower story

den, the revolver was hidden behind a television set in Habeck’s

bedroom, and the shotgun was behind several golf clubs in the

dining    room.      All    three    weapons       were      loaded      when     they    were

discovered.        Neither the handgun nor the revolver had safety

features; both were primed to fire with a single pull of the

trigger.        Furthermore,     the      handgun        was      loaded    with       “hollow

point” bullets, which are anti-personnel rounds that cause more

harm to humans than normal ammunition.

     As a result of the investigation, Habeck was charged with

one count of knowingly possessing with intent to distribute one

hundred    or    more    marijuana       plants    in       violation       of    21    U.S.C.

§§ 841(a)(1)       and     (b)(1)(B)      and    one     count      of     possession       of

firearms    in     furtherance      of    the     drug      trafficking          offense   in

violation of 18 U.S.C. § 924(c).                  Habeck pleaded guilty to the


                                            3
first count, but elected to go to trial on the second count.

The jury convicted him, and this appeal followed.



                                            II.

     Habeck     argues          principally       that    there     was    insufficient

evidence   to   support         his     conviction.       This     court    reviews   the

sufficiency     of   evidence         underlying      a   criminal    conviction      “by

determining whether there is substantial evidence in the record,

when viewed in the light most favorable to the government, to

support the conviction.”              United States v. Jaensch, 665 F.3d 83,

93 (4th Cir. 2011) (internal quotation marks omitted).                          We will

decline to overturn a jury verdict if “any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt.”              United States v. Dinkins, 691 F.3d 358,

387 (4th Cir. 2012) (internal quotation marks omitted).

     In    order     to    convict       Habeck,    the     jury    was    required    to

determine that he had possessed a firearm in furtherance of a

drug trafficking crime.                 This court held in United States v.

Lomax, 293 F.3d 701, 705 (4th Cir. 2002), that whether or not a

firearm is used “in furtherance” of a crime is “ultimately a

factual question” entrusted to the fact-finder.                            We noted in

Lomax several factors that a jury might consider in deciding

whether    there     was    a    connection       between    the    possession    of    a

firearm and a drug trafficking crime.                        These included, inter

alia,   “the    type       of    drug    activity     that    is    being    conducted,
                                             4
accessibility of the firearm, the type of weapon, whether the

weapon is stolen, the status of the possession (legitimate or

illegal), whether the gun is loaded, proximity to drugs or drug

profits, and the time and circumstances under which the gun is

found.”    Id. (internal quotation marks omitted).

       In light of these factors, sufficient evidence was adduced

at trial to sustain the conviction.                        Habeck admitted that he

grew and sold high-grade marijuana as well as owned firearms.

Unrebutted testimony at trial established that three firearms

were     found       in    the     same     house     as    the     drugs,     concealed

strategically in different places known only to Habeck.                                All

three weapons were loaded when they were found, two were ready

to fire with a single pull of the trigger, and one of those was

loaded     with       particularly         deadly      “hollow      point”      bullets.

Moreover, Habeck admitted he was “paranoid that somebody may try

to rob” him, and amply demonstrated that by screwing shut every

window and every door but one in the house.                              The jury could

certainly have concluded that his apprehension stemmed from a

perception that his house was an attractive target for robbers

due to the presence of expensive equipment and 397 plants that

were   producing          high-grade      marijuana,       and    that    he   kept   his

firearms    to       defend      his    operation.      When      taken    together   and

viewed    in     a    light      most     favorable    to    the    government,       this

evidence was sufficient for a rational jury to determine that

Habeck possessed the guns in furtherance of trafficking drugs.
                                              5
      We find unconvincing Habeck’s argument that a rational jury

could determine only that the above evidence showed that he had

both guns and drugs in the same house.                    Although the defendant

offered testimony that he owned the guns for self-defense and

hunting, the jury was not obligated to accept his explanation.

We decline to overturn the jury on this quintessentially factual

question,   Lomax,    293    F.3d   at       706,   and    it   follows    that    the

conviction rested on sufficient evidentiary support.



                                       III.

      Habeck claims that the district court erred in instructing

the jury on the “in furtherance” element of 18 U.S.C. § 924(c).

We review a district court’s decision on whether or not “to give

a jury instruction and the content of an instruction” for abuse

of discretion.       United States v. Ellis, 121 F.3d 908, 923 (4th

Cir. 1997) (internal quotation marks omitted).                   We do not review

an instruction in isolation, and “will not reverse provided that

the   instructions,       taken   as     a    whole,      adequately      state   the

controlling law.”      United States v. Ryan-Webster, 353 F.3d 353,

364 n.17 (4th Cir. 2003) (internal quotation marks omitted).

      In   this   case,     the   district       court     instructed      the    jury

regarding the “in furtherance” element as follows:

      The term “to possess a firearm in furtherance of a
      drug trafficking crime” means that the firearm helped
      forward, advance or promote the commission of the drug
      trafficking crime.   The mere possession of a firearm
      at the scene of such a crime is not sufficient under
                                         6
       this definition. The government must present evidence
       which proves beyond a reasonable doubt that the
       firearm played some part in furthering the crime. In
       making its determination, the jury may consider the
       evidence as to the ways in which a firearm might be
       involved in committing the crime of drug trafficking.
       In addition, the jury may consider but is not limited
       to considering the type of firearm, the accessibility
       of the firearm, the firearm’s proximity to drugs or
       drug profits, the circumstances under which the
       firearm was found, and the nature of the drug
       trafficking alleged in this case.

J.A. 296.

       Habeck first argues that this instruction was needlessly

cumulative.   We disagree.       It was not an abuse of discretion for

the district court to provide some guidance to the jury rather

than    assuming    that   the   jury    would    come     to    an   accurate

understanding of the law on its own.             Here, the district court

simply offered several relevant factors and did not imply to the

jury how it should decide on those factors.              It also accurately

described the governing legal principles.

       Second, Habeck contends that the inclusion of several of

the Lomax factors in the instruction prejudiced him by focusing

the jury on the government’s theory of the case.                However, it is

far-fetched to conclude that the jury was unduly focused on the

government’s theory as a result of this instruction.                    As an

initial   matter,    the   record   reveals   that   the    district     court

actually adopted language proposed by Habeck almost verbatim for

the first half of the instruction.            The instruction explained

that the “in furtherance” element “means that the firearm helped

                                     7
forward,       advance    or    promote           the   commission       of    the    drug

trafficking crime,” that “mere possession of a firearm at the

scene of such a crime is not sufficient under this definition,”

and   that      the   “government      must       present     evidence      which    proves

beyond a reasonable doubt that the firearm played some part in

furthering the crime.”           J.A. 296.          Habeck thus cannot argue that

he did not have a substantial impact on the shape of the final

instruction, and we are hard pressed to imagine how the addition

of two sentences, which did no more than recite existing law,

prejudiced him.

      Moreover, the district court took great care to instruct

the jury on its decisive role.                      It instructed the jury that

“[n]othing said in these instructions . . . is to suggest or

convey to you in any way or manner any intimation as to what

verdict    I    think    you   should    return.”             J.A.   299.      The    judge

plainly preserved the primacy of the jury’s fact-finding role:

“What     the     verdict      shall    be        is    the     exclusive      duty    and

responsibility of the jury.             As I have told you many times, you

are the sole judges of the facts.”                  Id.

      Taken in their totality, the instructions were well within

the district court’s discretion.                  We thus affirm the judgment.



                                                                                AFFIRMED




                                              8